Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xin Xie on July 21, 2022.
The application has been amended as follows: 
In reference to claims 1, 5-6, 8, 12-13, 15, and 19-20, replace the claims with the newly amended claims below:

1.	(Currently Amended) A system for collaborative data entry and integration, comprising:
	one or more processors; and 
	memory storing instructions for a spreadsheet application that, when executed by the one or more processors, cause the system to:
receive a first spreadsheet, the first spreadsheet comprising column names and first validation rules;
	generate a template from a region within the first spreadsheet based on a schema of the first spreadsheet;
	in response to receiving an edit into the template, the edit comprising an input or data, create a second spreadsheet that comprises data, and one or more second validation rules assigning specific constraints to at least a portion of specific cells of the second spreadsheet;
	integrate the second spreadsheet into an application, the integrating comprising:
	comparing the one or more second validation rules with an application data schema of the application, the application data schema comprising one or more particular constraints, the application including a particular application type;
	based on the comparing, identifying any first cells that are associated with one or more first specific constraints of the one or more second validation rules, wherein the one or more first specific constraints include each of the one or more particular constraints of the application data schema;
	based on the comparing, identifying any second cells from which at least one of the one or more particular constraints of the application data schema are not included in any associated second specific constraints, of the one or more second validation rules, corresponding to the any second cells;
	in response to the comparing, integrating, into data for the application, first data corresponding to the first cells of the second spreadsheet while refraining from integrating second data corresponding to the second cells of the second spreadsheet. 

5.	(Currently Amended) The system of claim 3, wherein the instructions further cause the system to:
	synchronize the changes with the data for the application.

6.	(Currently Amended) The system of claim 5, wherein the synchronization comprises:
	receiving an indication that an entry has been added or modified in the second spreadsheet; and
	validating the added or modified entry according to the one or more second validation rules.
8.	(Currently Amended) A method comprising:
	receive a first spreadsheet, the first spreadsheet comprising column names and first validation rules;
	generate a template from a region within the first spreadsheet based on a schema of the first spreadsheet;
	in response to receiving an edit into the template, the edit comprising an input or data, create a second spreadsheet that comprises data, and one or more second validation rules assigning specific constraints to at least a portion of specific cells of the second spreadsheet;
	integrate the second spreadsheet into an application, the integrating comprising:
	comparing the one or more second validation rules with an application data schema of the application, the application data schema comprising one or more particular constraints, the application including a particular application type;
	based on the comparing, identifying any first cells that are associated with one or more first specific constraints of the one or more second validation rules, wherein the one or more first specific constraints include each of the one or more particular constraints of the application data schema;
	based on the comparing, identifying any second cells from which at least one of the one or more particular constraints of the application data schema are not included in any associated second specific constraints, of the one or more second validation rules, corresponding to the any second cells;
	in response to the comparing, integrating, into data for the application, first data corresponding to the first cells of the second spreadsheet while refraining from integrating second data corresponding to the second cells of the second spreadsheet. 



12.	(Currently Amended) The method of claim 10, further comprising:
	synchronizing the changes with the data for the application.

13.	(Currently Amended) The method of claim 12, wherein the synchronization comprises:
	receiving an indication that an entry has been added or modified in the second spreadsheet; and 
	validating the added or modified entry according to the one or more second validation rules.

15.	(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed, cause the one or more processors to perform:
	receive a first spreadsheet, the first spreadsheet comprising column names and first validation rules;
	generate a template from a region within the first spreadsheet based on a schema of the first spreadsheet;
	in response to receiving an edit into the template, the edit comprising an input or data, create a second spreadsheet that comprises data, and one or more second validation rules assigning specific constraints to at least a portion of specific cells of the second spreadsheet;
	integrate the second spreadsheet into an application, the integrating comprising:
	comparing the one or more second validation rules with an application data schema of the application, the application data schema comprising one or more particular constraints, the application including a particular application type;
	based on the comparing, identifying any first cells that are associated with one or more first specific constraints of the one or more second validation rules, wherein the one or more first specific constraints include each of the one or more particular constraints of the application data schema;
	based on the comparing, identifying any second cells from which at least one of the one or more particular constraints of the application data schema are not included in any associated second specific constraints, of the one or more second validation rules, corresponding to the any second cells;
	in response to the comparing, integrating, into data for the application, first data corresponding to the first cells of the second spreadsheet while refraining from integrating second data corresponding to the second cells of the second spreadsheet. 

19.	(Currently Amended) The non-transitory computer readable medium of claim 17, wherein the instructions that, when executed, cause one or more processors to perform:
	synchronizing the changes with the data for the application.

20.	(Currently Amended) The non-transitory computer readable medium of claim 19, wherein the synchronization comprises:
	receiving an indication that an entry has been added or modified in the second spreadsheet; and 
	validating the added or modified entry according to the one or more second validation rules.


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
The claims recite a combination of elements that teach a specific method for receiving a spreadsheet, generating an editable template within the first spreadsheet, receiving an edit into the template through input or data, and generating a second spreadsheet that comprises data as well as one or more second validation rules assigning specific constraints to at least a portion of specific cells of the second spreadsheet. The claimed features as they relate to the template generation from within a spreadsheet and creating a second spreadsheet with validation rules assigning specific constraints to at least a portion of specific cells of the second spreadsheet when combined with the integrating steps of comparing the constraints of the portion of cells with the constraints from the application data schema to identify at least a portion of specific cells of the second spreadsheet that are included in the constraints of the application data schema, and thus integrating data of the included first cells and refraining from integrating the data from second cells based on the comparison is not taught by the prior art of record. More specifically, the reference to Lai (PGPub. 2011/0185305) discloses a means of utilizing a plug-in to automatically generate a template within a spreadsheet that corresponds to a set of data that may be synchronized between the worksheet and an application. The reference further discloses data validation capabilities for integrating data from the template into a spreadsheet application. However, the reference does not explicitly teach an edit to the template that would allow for a second spreadsheet to be created and further allow for the integration of data from the second spreadsheet to an application through constraint comparison methods disclosed in the claim elements. A second reference to Ruiz Velazquez PGPub. 2016/0292206 discloses a means integrating data from templates into data sets of a database applications and further includes validating data against specific database schemas. The references fall short of teaching and or providing an obvious type combination that teach the specific combination of elements as they relate to the newly amended claims that recite the combination of elements stated above. For this reason, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178